FILED
                            NOT FOR PUBLICATION                               JUN 10 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT

REGINALD BELL, Sr.,                               No. 07-35658

              Petitioner - Appellant,             D.C. No. CV-07-00072-JCC

  v.
                                                  MEMORANDUM *
DEPARTMENT OF SOCIAL AND
HEALTH SERVICES; TERESA
FARROW; DUANE MINNIS; SWEDISH
MEDICAL CENTER; JULIE WALTERS,

              Respondents - Appellees.

                    Appeal from the United States District Court
                      for the Western District of Washington
                   John C. Coughenour, District Judge, Presiding

                              Submitted May 4, 2010 **

Before: HUG, SKOPIL and BEEZER, Circuit Judges.

       Reginald Bell, Sr. appeals the district court’s dismissal of his action under

28 U.S.C. § 2241, challenging the constitutionality of the state’s termination of his

parental rights and the placement of his children in foster facilities. We affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court correctly ruled it lacked jurisdiction to adjudicate Bell’s

claims. There is no federal habeas jurisdiction “to challenge the constitutionality

of a state statute under which a State has obtained custody of children and

terminated involuntarily the parental rights of their natural parent.” See Lehman v.

Lycoming County Children’s Servs., 458 U.S. 502, 507 (1982).

      Moreover, we agree with the district court that even if there is jurisdiction,

abstention would be appropriate. The court properly rejected Bell’s argument that

state officials acted in bad faith and therefore the “extraordinary circumstances”

exception of Younger v. Harris, 401 U.S. 37, 45 (1971), should apply. Bell’s

vague allegations that his children were placed in foster care “as retribution for his

past criminal acts” are not sufficient to make a credible showing of bad faith.

      AFFIRMED.